Case 3:20-cr-00017-KRG Document 7 Filed 07/16/20 Page 1of1

Case 3:20-cr-00017-KRG Document5 Filed 07/07/20 Page 1 of2

AQ 83 (Rev. 06/09) Summons tna Criminal Case

 

UNITED STATES DISTRICT COURT

for the

Western District of Pennsylvania

United States of America
¥.

Case No. 3:20-cr-17

BRADLEY J. CHARLTON
Defendant

 

SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following decument filed with the court:

(XJ Indictment (_] Superseding Indictment {_]information {_ Superseding Information [_]Complaint
[]Probation Violation Petition [Supervised Release Violation Petition [[] Violation Notice [| Order of Court

 

 

‘Place: U.S. Courthouse - 208 Penn Traffic Building :Courtroom No.: A :
319 Washington Strect '
| Johnstown, PA 15901 Date and Time: 7/29/2020 1:00 PM j

 

 

This offense is briefly described as follows:
1} 18 U.S.C. Conspiracy; 2) 18 U.S.C. 2 and 2341 Interstate Transportation of Stolen Property

CLERK OF COURT

07/07/2020 Wishes:
Date Signature o

Michael Ayoob, Deputy Clerk

Printed name and title

 

  
   
 

 

] declare under penalty of perjury that [ have:

 

[XfExecuted and returned this summons [_JReturned this suramons unexecuted
Date: 7-15-2020 TE BN
a ‘ig

Server's signature

Peper Is Marshal Soh. ioe “ws

Printed name and title
